                                                                              USDCSDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC#:
---------------------------------------------------------------x              DATEF-IL-ED-:--=
                                                                                            2--t/~J2,,
                                                                                                    ,---,/1-::z.-~ =-=
                                                                                                                   ll:
RAUL DE JESUS REYNOSO,
                                                                    ORDER
                                   Plaintiff,
                                                                    16-CV-5968 (RMB)
                      -v -


GRULLON BAKERY INC., GRULLON
BAKERY #1 CORP., GRULLON
BAKERY #2 CORP. and
RAMON GRULLON, Individually,

                                   Defendants.
---------------------------------------------------------------x

        On December 5, 2019, the Court advised Plaintiffs counsel, Mr. Justin S. Clark, via

telephone that there were significant errors in the calculation of damages included in his April

12, 2018 declaration in support of an order of default judgment against Grullon Bakery # 1 Corp.

Counsel acknowledged the errors and stated that he would file a corrected declaration. As of

today, no corrected declaration has been filed.

        Therefore, this action will be dismissed pursuant to Federal Rule of Civil Procedure 41 (b)

unless Plaintiffs counsel files a corrected declaration and proposed order for default judgment

on or before March 27, 2020.



Dated: New York, New York
       February 12, 2020
                                                                   ?~,,J ,t.'i.,.._,
                                                              RICHARD M. BERMAN, U.S.D.J.
